--------------------------------------------------------------------------------

For immediate release

Emergya Wind Technologies Holdings N.V. and Americas Wind Energy Corporation
announce letter of intent for proposed merger.

Toronto, Canada – May 14, 2008, Americas Wind Energy Corporation (“AWE”) (OTCBB:
AWNE) and Emergya Wind Technologies Holdings N.V. (“EWT”), the international
supplier and manufacturer of DIRECTWIND wind turbines, are pleased to announce
that they have entered into a Letter of Intent for EWT to acquire all issued and
outstanding shares of AWE in a cash merger transaction. The merger transaction
is subject to completion of EWT’s due diligence and a definitive merger
agreement, AWE stockholder approval, as well as customary third party and
regulatory approvals.

As a part of its consolidation and market development strategy, through the
acquisition of AWE, EWT will control the exclusive rights to manufacture, sell
and distribute the DIRECTWIND turbine product line in North America. AWE has
licensed these rights from EWT since 2004.

“Joining with AWE in accessing the North American market for our products will
be an important milestone that further demonstrates our global commitment to our
customers and stakeholders. We are pleased that upon completion of the merger we
will be able to direct and control all sales, customer service and manufacturing
efforts of our DIRECTWIND turbines within the fastest growing market for wind
power” stated Gerry van der Sluys, President & CEO, Emergya Wind Technologies
B.V.

“This merger proposed by EWT will provide significant opportunities to sell
further Direct Drive windturbines into the North American market and AWE looks
forward to cooperating with EWT in this bold new venture”, stated Hal Dickout,
President and CEO of AWE.

With its corporate offices at Schiphol Amsterdam Airport, The Netherlands, EWT
is recognized as a worldwide leader in the design of direct drive wind turbines
providing wind energy solutions with excellent Cost of Ownership. The design of
EWT’s DIRECTWIND 750 and 900 turbines is characterized by the elimination of the
traditional gear box present in conventional wind turbines, resulting in
increased wind to power conversion, improved reliability and lower maintenance
costs.

--------------------------------------------------------------------------------

For more information please contact –
Emergya Wind Technologies B.V..
Jonni Abbenhuis (j.abbenhuis@directwind.nl)
Telephone: +31(0) 20 316 33 61
Fax: +31(0) 20 316 33 71
Mobile : + 31 (0)6 24222939

Americas Wind Energy Corporation
Investor Relations Department, 416-233-5670
Darrell Kublick, Director Investor Relations
darrellk@awewind.com
www.awewind.com

About AWE

AWE holds the exclusive North American license for EWT windturbines. Since 2004
AWE has been developing the North American market for these Direct Drive
windturbines, modified for North American grid conditions. There are 6 machines
installed and several more on order and a long list of customers who have
expressed interest in going ahead with new projects. AWE has developed very
capable suppliers in North America with a strong interest in supporting this
market.

About EWT

EWT is an international wind turbine supplier specialized in the development and
the manufacturing of advanced high-quality direct drive (gearless) wind
turbines. Our 750 kW and 900 kW models feature a variety of rotor diameters and
hub heights. The key assets together formed a strong basis on which EWT
commenced commercial operations in February 2004. EWT is determined to become
one of the world’s leading suppliers of high performance direct drive wind
turbines. Key objectives are to offer our customers reliable top quality
products with lowest energy generating cost during a twenty-year operational
lifetime. EWT intends to meet its objectives by a combination of market driven
product innovation, organic growth, strategic partnerships and acquisitions, if
suitable opportunities arise. EWT regards it an additional challenge to develop
and build wind farms on a full-turnkey basis across the globe. www.directwind.nl

Notice regarding Forward- Looking Statements

This press release “contains forward looking statements” as that term is defined
in Section 27A of the United States Securities Act of 1933, as amended, and
Section21E of the United States Securities Exchange Act of 1934, as amended.
Statements in this press release which are not purely historical are forward
looking statements and include any statements regarding beliefs, plans,
expectations or intentions regarding the future. Since the forward looking
statements relate to future developments, results or events, these statements
are highly speculative and involve risks, uncertainties and assumptions that are
difficult to assess. You should not construe any of these statements as a
definitive or invariable expression of what will actually occur or result. Such
forward-looking statements in this press release include, among others, the
expectation and/or claim regarding: (i) the completion of any merger between EWT
and AWE (ii) that North America will continue to be the fastest growing market
for wind power; (iii) the merger proposed by EWT will ensure a significant
opportunity to sell further Direct Drive windturbines into the North American
market; or (iv) the installation of further Direct Drive turbines in North
America.

--------------------------------------------------------------------------------

Actual results could differ from those projected in any forward-looking
statements due to numerous factors. Such factors include, among others, (i)
timely receipt of all required approvals for the proposed merger; (ii) continued
interest of customers in direct drive technology; (iii) the ability to obtain
all required parts from suppliers to manufacture wind turbines; (iv) sufficient
funding to complete the manufacture of wind turbines; (v) the ability to develop
and maintain relationships with subcontractors and qualified manufacturers in
North America; (vi) the ability to manufacture products in North America cost
effectively and efficiently; and (vii) the ability to maintain and update, when
and if required, its quality assurance programs and quality control procedures
for its subcontractors and partners. These forward-looking statements are made
as of the date of this press release and the Company assumes no obligation to
update the forward-looking statements, or to update the reasons why actual
results could differ from those projected in the forward-looking statements.
Although the Company believes that the beliefs, plans, expectations and
intentions contained in this press release are reasonable, there can be no
assurance those beliefs, plans, expectations, or intentions will prove to be
accurate. Investors should consider all of the information set forth herein and
should also refer to the risk factors disclosed in the Company's periodic
reports filed from time to time with the Securities and Exchange Commission and
available at www.sec.gov.

--------------------------------------------------------------------------------